DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claims 2-3 and 15-16 are canceled; claims 5-13 and 18 are withdrawn; claims 1, 4, 14 and 17 are pending.

Remarks
The previous rejection of claims 1, 4, 14 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is herein withdrawn per applicant’s remarks filed on 10/13/2022. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,096,037.
Independent claims 1, 10 and 16 of the US Patent disclose the subject matter, procedure related to registration of an Access and Mobility Management Function (AMF) in a wireless communication system, a first message related to serving AMF registration of a user equipment (UE), wherein the first message includes access type information and identity (ID) information, and wherein the access type information indicates one of 3rd Generation Partnership Project (3GPP) access or non-3GPP access; a second message for deregistration of the second AMF registered as a serving AMF of the UE, wherein the second message is only transmitted in a first case among the first case and a second case, wherein the first case is related to that an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are the same subject matter to the claims in the US Patent.  Independent claims 1 and 14 of the instant application corresponds to independent claims 1, 10 and 16 of the US Patent.   Claims 4 and 17 are corresponding to claims 13 and 18 of the US Patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS) in view of 3GPP TS 23.501 V0.3.1 (2017-03) (3GPP’501) and further in view of Govindassamy, Patent No. US 10,154,455. 
Claim 1, Velev discloses (fig 5) a method for performing a registration related procedure in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
transmitting, by the UE and to a first access and mobility management function (AMF) (fig 5 [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message), a registration request message related to a registration (fig 5 [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message), the registration request message being transmitted over one of 3GPP access ([0040] the wireless communication system 100 is compliant with the 3GPP protocol); and 
but is silent on, 
and non-3GPP access, 
receiving, by the UE, a deregistration request message from a second AMF being as a serving AMF of the UE;
wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF.  
However, as 3GPP’501 discloses and non-3GPP access (5.5.1, the UE is registered over non-3GPP and registers to a 3GPP access in a PLMN different from the PLMN of the N3IWF),
receiving, by the UE, a deregistration request message from a second AMF being as a serving AMF of the UE (5.4.1.4, When the AMF applies the deregistration at the end of communication to the UE, the AMF considers the UE enters RM-DEREGISTERED at the release of N2 connection for the UE, and the UE moves to RM-DEREGISTERED when leaving CM-CONNECTED);
wherein the deregistration request message is received (5.4.1.4, When the AMF applies the deregistration at the end of communication to the UE, the AMF considers the UE enters RM-DEREGISTERED at the release of N2 connection for the UE, and the UE moves to RM-DEREGISTERED when leaving CM-CONNECTED). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev invention with 3GPP’501 invention to include the claimed limitation(s) so as to allow the network assisting the UE to register to either a 3GPP and non-3GPP access networks in order to receive service from the network.  
But Velev and 3GPP’501 invention is silent on,
when an access type of the first AMF is the same as an access type of the second AMF.  
 However, per 3GPP’501, deregistration is performed when a UE is registered with both 3GPP and non-3GPP, hence it would have been obvious to a skilled artisan in art that deregistration can also be performed in case when an access type of the first AMF is the same as an access type of the second AMF including in a case when a UE is registered with both 3GPPs networks at the time or with both non-3GPPs networks at the time. Therefore, the claimed invention does not carry a patentability weight. 
Further, as Govindassamy discloses (col 8: 8-12 when the mobile Hotspot and the client device are currently camped on respectively to different first and second cells having a same Radio Access Technology (RAT) type and on a same frequency) hence when an access type of the first AMF is the same as an access type of the second AMF.   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev and 3GPP’501 invention with Govindassamy invention to include the claimed limitation(s) so as to allow the network to deregister an UE from a source network when the UE is currently registered to a same type of a second access network in order to optimize network resources.   
Claim 14, see claim 1 for the rejection, Velev discloses (fig 5, UE 502) a user equipment (UE) for performing a registration related procedure of an access and mobility management function (AMF), the UE comprising: 
a transceiver (fig 2, transmitter, receiver); 
at least one processor (fig 2, processor); and 
at least one computer memory (fig 2, memory) operably connectable to the at least one processor and storing instructions ([0031] instructions which implement the function/act specified in the schematic flowchart diagrams) that, when executed by the at least one processor, perform operations comprising: 
transmitting, to a first AMF, a first message related to a registration, the first message being transmitted over one of 3GPP access and non-3GPP access; and 
receiving a deregistration request message from a second AMF being as a serving AMF of the UE, 
wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF.  
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS), 3GPP TS 23.501 V0.3.1 (2017-03) (3GPP’501) and Govindassamy, Patent No. US 10,154,455 in view of 3GPP TS 23.502 V0.3.0 (2017-03). 
Claim 4, Velev as modified discloses the method of claim 1, 
but Velev, 3GPP’501 and Govindassamy invention is silent on,  
wherein the deregistration request message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  
However, as 3GPP’502 discloses wherein the second message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management (Page 53, Figure 4.5.2-1, para. 4.5.1, Whenever the user profile is changed for a user in the UDM, and the changes affect the user profile in the AMF, the UDM shall notify these changes to the affected AMF by the means of "Subscriber Data Update Notification to AMF" procedure, The AMF initiates appropriate action according to the changed subscriber data, e.g. including: initiating an AMF initiated De-registration procedure).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev, 3GPP’501 and Govindassamy invention with 3GPP’502 invention to include the claimed limitation(s) so as to notify an AMF the changes affect a user profile in order for the AMF to initiate an appropriate deregistration.   
Claim 17, see claim 4 for the rejection, Velev as modified discloses the  UE of claim 14, wherein the deregistration request message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647